Lebedev v Blavatnik (2021 NY Slip Op 01002)





Lebedev v Blavatnik


2021 NY Slip Op 01002


Decided on February 16, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 16, 2021
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Rolando T. Acosta
Angela M. Mazzarelli Peter H. Moulton Lizbeth González


Index No. 650369/14 Appeal No. 12133-12133A Case No. 2019-5463 2019-03308 

[*1]Leonid L. Lebedev, Plaintiff-Appellant-Respondent,
vLeonard Blavatnik, et al., Defendants-Respondents-Appellants,

Plaintiff appeals from the judgment of the Supreme Court, New York County (Saliann Scarpulla, J.), entered August 12, 2019, dismissing the complaint and the counterclaim. Defendants appeal from the order, same court and Justice, entered July 10, 2019, which, inter alia, granted defendant Viktor Vekselberg's motion for summary judgment dismissing the complaint, denied defendant Leonard Blavatnik's motion for summary judgment on the counterclaim for indemnification, granted plaintiff's motion for partial summary judgment dismissing the counterclaim, and denied plaintiff's motion for partial summary judgment finding the existence of a contract granting him a 15% equity stake in and right to 15% of the net income earned from the oil business.


Steptoe & Johnson LLP, New York (Michael C. Miller, Evan Glassman and Charles Michael of counsel), for appellant-respondent.
Arnold & Porter Kaye Scholer LLP, New York (James M. Catterson of counsel), for appellant-respondent.
Dewey Pegno & Kramarsky LLP, New York (Thomas E.L. Dewey and Keara A. Bergin of counsel), for appellant-respondent.
Andrew W. Hayes, New York, for appellant-respondent.
Quinn Emanuel Urquhart & Sullivan LLP, New York (Richard I. Werder, Jr., Sanford I. Weisburst, Stephen A. Broome and Wesley T. Hartman and Ganfer Shore Leeds & Zauderer LLP, New York (Mark C. Zauderer of counsel), for Leonard Blavatnik and Viktor Vekselberg, respondents.
White & Case LLP, New York (Kimberly A. Havlin, Heather K. McDevitt and Isaac S. Glassman of counsel), for Victor Vekselberg, respondent.


González, J.